Title: To George Washington from Major General William Heath, 21 September 1778
From: Heath, William
To: Washington, George


          
            Dear General
            Head Quarters Boston 21 Septr 1778
          
          On fryday last a Vessel arrived at Piscataqua in forty Days from Nantz, in France, Dispatches were yesterday brought up to the Count de Estaing, the Master of the Vessel reports that on the 27th July last a Navel Engagement happened off Ushant between the Squadron of his most Christian Majesty Commanded by Monsieure de Chaffault and the British Fleet Commanded by Admiral Keppel which lasted three hours—67 Vessels were engaged, viz. 33 French & 34 English, Frigates included on both Sides, in which the Fleet of his most Christian Majesty got the advantage, the English Fleet gave way, and were pursued by the French to the Channel of England. On this important event permit me to congratulate your Excellency. I have just returned from on board the Fleet; the Count informs me that no mention is made of the engagement in his Letters, which are dated some days before the Engagement happened, but the truth of it may be depended on. The Count informs me also, that War was declared in France against England in the Month of June, but not with the usual formalities, The King of England in his Speech to the Two Houses of Parliament on the Subject of the Court of France acknowledging the Independency of the United States, having intimated that he should take proper notice of the Conduct of that Court, or expressions nearly similar; the french Court conceived this, if not fully a declaration of War, at least a declaration of the intention of the British King. They have therefore sent to their several Governors and Commanders to act against the English as if at open War, under formal declaration; the Count has accordingly received orders to act conformably.
          The Batteries at the entrance of our harbour are putting in the best condition for defence. The General Assembly have ordered in a large Body of Militia to repair, complete and Garrison all the Works around the harbour until the intentions of the Enemy are known. I have the honor to be With the greatest respect Your Excellency’s Most Obedt Servt
          
            W. Heath
          
         